Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-106381113 to Yanan et al.
As to claims 15-16, Yanan discloses an adhesive composition comprising a cyanate ester having two to three OCN groups (0036) that forms a triazine structure upon curing (0023-0024) in the presence of tin octoate as suitable catalyst and a silica additive that is taken to meet the limitation carrier.  With regards to the limitation retained reversibly, at some point the tin catalyst is in contact with the surface of the silica additive (instant specification, Pg. 3).  Therefore, the position is taken that tin octoate in the adhesive composition is retained reversibly on the surface of the silica additive because it would be in contact with the additive .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CN-106381113 to Yanan et al. in view of U.S. Patent Pub. No. 2008/0119630 to Bauer et al.
As to claim 17, Yanan discloses an adhesive composition comprising a cyanate ester having two to three OCN groups (0036) that forms a triazine structure upon curing (0023-0024) in the presence of tin octoate as suitable catalyst and a silica additive that is taken to meet the limitation carrier.  With regards to the limitation retained reversibly, at some point the tin catalyst is in contact with the surface of the silica additive (instant specification, Pg. 3) therefore, the position is taken that tin octoate in the adhesive composition is retained reversibly on the surface of the silica additive.
Yanan does not expressly disclose fumed or pyrogenic silica as the additive component (0045-0047).
Bauer teaches cyanate ester compositions that include fillers such as pyrogenic or precipitated silica and the silica additives taught in Yanan.
Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to substitute the silica additive of Yanan for the pyrogenic silica of Bauer to improve toughness of the cured materials that further improves bonding of the materials on substrates (0045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763